DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 10, 12-14, 16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a data recording chip with limitations “a first plurality of magnetic tunnel junction (MTJ) memory elements formed as a first set of pillars at a level measured from the wafer substrate, the first plurality of MTJ memory elements comprising a first plurality of layers deposited onto a first area of the wafer substrate, the first plurality of MTJ memory elements having a first set of performance parameters that include one or more of a first retention, a first speed and a first endurance; and a second plurality of MTJ memory elements formed as a second set of pillars, the second plurality of MTJ memory elements comprising a second plurality of layers deposited onto a second area of the same wafer substrate, the second plurality of MTJ memory elements having a second set of performance parameters that include one or more of a second retention, a second speed and a second endurance, and wherein at least one of the second retention, second speed and second endurance is different from the first retention, first speed and first endurance, and wherein the first and second plurality of MTJ memory elements are disposed as the first and second set of pillars within a same insulating fill layer, the first 
Regarding claim 10, the prior art of record does not disclose or fairly suggest a data recording chip with limitations “a first plurality of MTJ memory elements comprising a first plurality of layers deposited onto a first area of the wafer substrate, the first plurality of MTJ memory elements having performance characteristics corresponding to a non-volatile memory; and a second plurality of MTJ memory elements comprising a second plurality of layers deposited onto a second area of the same wafer substrate, the second plurality of MTJ memory elements having performance parameters corresponding to a static random access memory, wherein the first and second plurality of MTJ memory elements are formed as a first and second set of pillars within a same insulating fill layer, the first plurality of MTJ memory elements, the second plurality of MTJ memory elements, and the insulating fill layer have a same height from the wafer substrate, and tops of the first and second set of pillars are exposed from the insulating filler layer for electrical contact” along with other limitations of the claim.
The prior art of record are Moon (US 2018/0040809 A1), Sato et al. (US 2013/0032944 A1) (hereinafter referred to as Sato) and Perniola et al. (US 2016/0111642 A1).  
Moon teaches an embedded memory unit (1140 in Fig. 9) that includes both volatile memory and nonvolatile memory (see [0153] of Moon).  The nonvolatile memory device can be MRAM or STTRAM but Moon does not teach these memory elements see [0029] of Sato).  Perniola teaches two types of memory devices formed on the same substrate, but Perniola does not disclose the insulating fill and tops of the MTJ pillars are exposed from the insulating fill. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Tuan A Hoang/           Examiner, Art Unit 2822